Citation Nr: 0819484	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for cause of the veteran's 
death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service in the Philippine 
Guerilla and Combination Service from September 1943 to May 
1946.  He died in December 1975.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death finding that the 
appellant had not submitted new and material evidence to 
reopen the claim.  Irrespective of the RO's action, the Board 
must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for cause of death.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The appellant requested a local VA hearing, but 
withdrew this request in February 2007. 

On May 30, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

The issue of entitlement to Dependency and Indemnity benefits 
under 38 U.S.C.A. § 1318 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for cause of the veteran's death in December 1979.  
The appellant did not appeal the decision and it is now 
final.

2.  Evidence received since the final December 1979 rating 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for cause of the veteran's death.


CONCLUSION OF LAW

New and material evidence has not been received since the 
December 1979 RO decision and the claim of entitlement to 
service connection for cause of the veteran's death is not 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006 and May 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  The May 2006 letter described the meaning of "new" 
and "material" evidence in order to reopen the claim.  This 
is in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While the notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating 
or effective date for award of benefits will be assigned as 
the claim for service connection for cause of the veteran's 
death is not reopened.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Neither letter noted the disability the veteran was granted 
service connection for during his lifetime, as required under 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  No fundamental 
unfairness was shown to the appellant as a result of this 
error, however, as the appellant through her statements dated 
in October 2006 demonstrated actual knowledge of service 
connection being in effect for a gunshot wound to the left 
thigh during the veteran's lifetime.  She also submitted a 
copy of the June 1951 notice of the grant of service 
connection for left thigh condition.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service medical records and offered to assist 
the appellant in obtaining evidence.  A VA medical opinion 
was not provided.  As discussed below, however, the appellant 
did not submit new and material evidence to reopen her 
previously denied service connection claim for cause of the 
veteran's death.  Under these circumstances, VA's duty to 
assist does not require that the appellant be afforded a 
medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The RO originally denied entitlement to service connection 
for cause of the veteran's death in December 1979 on the 
basis that there was no evidence the cause of the veteran's 
death was related to his service or service-connected gunshot 
wound residuals.  The appellant was notified of this decision 
in January 1980, but did not file an appeal.  Thus, the 
decision became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d) (2007).

The appellant filed a claim to reopen service connection for 
cause of the veteran's death in January 2006.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered prior to the last final RO decision 
in December 1979 includes affidavits dated in 1950 from 
former service members regarding the veteran's gun shot wound 
to the left thigh in service that were considered in the 
original grant of service connection in June 1951; the June 
1951 rating decision noting service connection was granted 
for residuals of gun shot wound to the left thigh; a copy of 
the December 1975 death certificate, which notes the 
veteran's cause of death was unknown; a July 1976 letter from 
a Medical Aide, which notes the veteran's death was due to 
his gun shot wound in the chest and left thigh; and November 
1979 sworn VA depositions involving the veteran's friends and 
family noting that right before he died the veteran fell out 
of the bed groaning and breathing heavily because of his 
residuals of gun shot wound to the thigh.  

Evidence received since the last final RO decision consists 
of copies of the 1950 affidavits that were considered in the 
original grant of service connection in June 1951; a copy of 
the June 1951 notice granting service connection for 
residuals of gun shot wound to the left thigh; a copy of the 
appellant and the veteran's marriage certificate; and the 
appellant's assertions that "scratches on his chest" and 
the residuals of the gun shot wounds in service caused heart 
failure and exhaustion, which then caused the veteran's 
death.  

The evidence received since the last final RO decision is not 
new and material.  The 1950 affidavits were considered at the 
time of the last rating decision.  The marriage certificate 
is not new, as the appellant's marriage to the veteran was 
already conceded.  The appellant's arguments that the 
veteran's service-connected residuals of the gun shot wound 
to the left thigh also are not new as these arguments were 
made at the time of the last rating decision.  Additionally, 
none of the evidence is material as it does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, none of the information submitted since the last 
final rating decision constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a); and reopening the 
claim is not warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen 
the service connection claim for cause of the veteran's death 
and the claim is not reopened.


REMAND

In March 2007, the appellant submitted a statement that this 
was her "formal motion for reconsideration" of a February 
2007 rating decision that denied entitlement to benefits 
under 38 U.S.C.A. § 1318.  As this statement can be 
reasonably construed as disagreement with the February 2007 
rating decision, it is considered a valid notice of 
disagreement.  See 38 C.F.R. § 20.201.  Therefore, the 
appellant should be issued a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, pursuant to 
38 C.F.R. § 19.26 with regard to the 
February 2007 rating decision that denied 
entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  
Inform the appellant that she must file a 
substantive appeal within the appropriate 
period of time in order to perfect her 
appeal. 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


